Citation Nr: 0728078	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran underwent surgical procedures at a VA Medical 
Center (VAMC) in June 2003.  In pertinent part, a gastric 
perforation with inflammation of the spleen was discovered, 
the perforation was reduced and the spleen was removed.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's splenectomy was the 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of the VA, or as the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the veteran's splenectomy are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by letters dated in 
January 2004, February 2004, and April 2004 - all of which 
were clearly prior to the December 2004 rating decision that 
is the subject of this appeal.  Taken together, these letters 
summarized the criteria for establishing the benefit sought 
on appeal, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and indicated the need for the appellant 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the holding of 
Quartuccio, supra.

The Board also notes that it is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  No such notification 
appears to have been sent to the veteran in the instant case.  

The Board acknowledges that an error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).  However, in this case, it 
is unclear whether the holding in Dingess/Hartman is even 
applicable as it involves a claim for compensation under 38 
U.S.C.A. § 1151, as opposed to a claim of service connection.  
Moreover, even if it is applicable, the focus of this case is 
whether the veteran is entitled to compensation under 
38 U.S.C.A. § 1151, for which, as detailed above, he received 
adequate notification.  In short, the outcome of this case 
does not depend upon the information discussed by the Dingess 
holding.  Further, for the reasons detailed below the Board 
finds that the claim must be denied as the preponderance of 
the evidence is unfavorable.  As such, no disability rating 
and/or effective date is to be assigned or even considered 
for this claim.  Consequently, the Board concludes that the 
veteran has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The Board notes that the veteran and 
his representative have had the opportunity to present 
evidence and argument in support of this claim.  He indicated 
on his April 2006 VA Form 9 (Appeal to the Board) that he did 
not want a Board hearing in conjunction with this appeal.  
Further, pertinent medical records were obtained in 
conjunction with this case, and nothing indicates that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  Moreover, a VA 
medical opinion was obtained regarding this case in November 
2004.  

The Board notes that the veteran's representative has argued 
that the RO should search for and obtain the VA facilities 
medical quality assurance records, if any, related to the 
claim.  The Board notes, however, that the Board or the RO 
adjudicators are not at liberty to obtain such records.  
Although VA is required under the VCAA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, and quality 
assurance records might contain evidence and conclusions 
relevant to a determination under 38 U.S.C.A. § 1151, VA is 
not permitted to disclose quality assurance records to the 
public except in narrowly-defined circumstances pursuant to 
38 U.S.C.A. § 5705.  Because records obtained through the 
VCAA must be considered in a claim, and records considered in 
a claim must be disclosed to claimants under VA regulations 
and court case law, it has been determined that Congress 
intended the privilege to apply to prevent VA from obtaining 
and using these records where doing so would inevitably 
entail disclosure.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended by the United States Congress.  See § 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the United States Supreme Court decision in Brown 
v. Gardner, 115 S. Ct. 552 (1994), which held that no showing 
of negligence was necessary for recovery under § 1151.  In 
pertinent part, Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
his splenectomy.

The Board acknowledges that the veteran underwent surgical 
procedures at a VAMC in June 2003, including coronary artery 
bypass surgery.  Following this procedure, he developed 
atrial fibrillation and then some increasing abdominal pain.  
He subsequently underwent exploratory surgery which revealed 
a gastric perforation with inflammation of the spleen.  The 
perforation was reduced and the spleen was removed.

The veteran essentially contends that that the perforation 
was caused by the initial surgery he underwent at the VAMC in 
June 2003.  In support of this claim, he notes that the 
surgical report for the exploratory surgery notes, in part, 
that the perforation was in an area that could not have been 
ulcer based.

The Board does not dispute the surgical report stated that 
there seemed to be no ulcer base to the perforation.  
Moreover, as detailed below, a November 2004 VA medical 
opinion indicates the perforation may have been due to a VA 
procedure.  However, no competent medical opinion is of 
record which supports a finding that the perforation was due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of the 
VA, or an event that was not reasonably foreseeable.  Such 
evidence is necessary to receive compensation under the 
current, applicable version of 38 U.S.C.A. § 1151.

The Board further notes that a VA medical opinion was 
obtained regarding this case in November 2004 based upon a 
complete review of the claims folder.  In pertinent part, the 
VA clinician noted that the medical records from July 2003 
reflected that a Dobbhoff tube was seen outside the confines 
of the veteran's stomach.  The clinician noted that a 
Dobbhoff tube was a soft tube, which was not introduced by 
force other than initially through the nose rather than being 
swallowed and gradually assumed into the stomach by the 
veteran's own peristaltic activity; that only the tip of the 
tube was weighted and that was only to allow gravity for the 
ascent of the tube with ordinary peristalsis.  Moreover, it 
was noted that the veteran was quite ill and cachetic 
following his coronary artery bypass grafting, which was 
coincidental to the complication of gastric perforation.  
However, the clinician stated that appropriate measures were 
taken immediately on identifying this tube as being outside 
the confines of the stomach and the left subphrenic space; 
that the veteran ultimately required debridement surgically 
and antibiotic therapy to remove the abscess and the infected 
spleen; and that the veteran's post-operative clinical state 
would be conducive to his having had a gastric perforation 
from either erosion from the expected proximity to the 
Dobbhoff tube tip or a stress ulcer from cachexia and the 
post-operative state in general unrelated to the presence of 
the Dobbhoff tube but allowing it to migrate out of the 
stomach.  

Regardless of the case, the VA clinician stated that the 
foregoing would not suggest that the veteran had any improper 
or negligent post-operative care as regards the gastric 
perforation.  The clinician further stated that additional 
rationale was the lack of force manually applied to the 
Dobbhoff tube, for example, as such would be done with upper 
endoscopic procedures or ERCP (endoscopic retrograde 
cholangiopancreatography) for example.  Therefore, it was the 
clinician's medical opinion within a reasonable degree of 
medical certainty after reviewing the entirety of the 
veteran's records that the Dobbhoff tube migrated out the 
confines of the stomach wall by means of local erosion and/or 
gastric ulcer, neither of which would be related to improper 
or negligent medical care.  

In short, the only competent medical opinion of record to 
address this case has concluded that the gastric perforation 
which resulted in the splenectomy was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.  As this opinion is based upon a complete review 
of the claims folder, the Board finds that it is based upon 
an adequate foundation.  Therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
splenectomy is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


